United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1664
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                 Antonio Escobar

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                          Submitted: November 30, 2020
                              Filed: December 3, 2020
                                  [Unpublished]
                                 ____________

Before BENTON, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

       Antonio Escobar appeals after he pled guilty to being a felon in possession of
a firearm. The district court1 sentenced him under the Armed Career Criminal Act
(ACCA) to 180 months in prison.

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
        Counsel has moved for leave to withdraw, and filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that Escobar’s prior drug convictions do
not qualify as predicate offenses for purposes of the ACCA, and that the sentence is
substantively unreasonable. This court concludes that the district court did not
plainly err in sentencing Escobar as an armed career criminal. See 18 U.S.C. §
924(e) (felon in possession who has three previous convictions for “serious drug
offense” shall be imprisoned not less than 15 years); United States v. Coleman, 918
F.3d 592, 593 (8th Cir. 2019) (standard of review); United States v. Winston, 850
F.3d 377, 380 (8th Cir. 2017) (to demonstrate plain error defendant must show (1)
error, (2) that is clear or obvious under current law, (3) which affected his substantial
rights, and (4) seriously affects fairness, integrity, or public reputation of judicial
proceedings). The sentence is not substantively unreasonable because the record
reflects that the district court properly considered the factors set forth in 18 U.S.C. §
3553(a), and imposed the statutory minimum sentence. See United States v.
Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (abuse of discretion occurs
when court fails to consider relevant factor, gives significant weight to improper or
irrelevant factor, or commits clear error of judgment in weighing appropriate factor);
United States v. St. Claire, 831 F.3d 1039, 1043 (8th Cir. 2016) (within-Guidelines
sentence is accorded presumption of substantive reasonableness on appeal); United
States v. Woods, 717 F.3d 654, 659 (8th Cir. 2013) (statutory minimum sentence was
not substantively unreasonable). This court has independently reviewed the record
under Penson v. Ohio, 488 U.S. 75 (1988), and found no other nonfrivolous issues
for appeal.

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                      ______________________________




                                          -2-